DETAILED ACTION
Allowable Subject Matter
Claims 11–13 and 18–20 are allowed. Claims 1–10 and 14–17 have been cancelled,  claims 11–13, 18, and 20 have been amended, and claim 19 is original in the amendment filed by Applicant on July 28th, 2022.
Response to Amendment
Applicant's amendments to claims 11–13, 18, and 20 filed on July 28th, 2022 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The non-statutory obviousness-type double patenting rejections over copending application N. 16/966106 are withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 21–23 of the Non-Final Office Action mailed on April 28th, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628